DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 2/4/2021. 

Allowable Subject Matter
2. 	Claims 1, 3 – 6 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
The present claims are allowable over the closest reference:  Fujisawa, et al. (JP 2012-153785 A as listed on the IDS dated 6/28/2019; English Machine Translation Provided Herewith).

           Summary of Claim 1: 
A rubber composition comprising: 

a diene rubber; 

silica; 

and a heterocyclic compound (where, the heterocyclic compound does not have a silicon atom) which has a hydrocarbon group having from 3 to 30 carbons and at least one type of heterocycle selected from the group consisting of a piperazine ring, a morpholine ring, and a thiomorpholine ring, 

a content of the silica being from 50 to 200 parts by mass per 100 parts by mass of the diene rubber, 

and a content of the heterocyclic compound being from 0.5 to 20% by mass with respect to the content of the silica,

wherein the heterocyclic compound is represented by Formula (I):


    PNG
    media_image1.png
    207
    297
    media_image1.png
    Greyscale
 
in Formula (I), X7 represents a nitrogen atom, an oxygen atom or a sulfur atom, X3, X4, X5, and X6 each independently represent a hydrogen atom or a hydrocarbon group, when X7 is a nitrogen atom, n3 is 1, and one or both of X1 and Xz each independently represent Formula (I-1):-(A1)n1-1-R1-1, when only one of X1 and Xz represents Formula (I-1), the remaining groups represent at least one type selected from the group consisting of a hydrogen atom, a 2Art Unit: 1763 Examiner: Arrie L. Reuther Serial No.: 16/475,050Docket No.: 3138-844.PCT.USsulfone-based protecting group, a carbamate-based protecting group, and Formula (I-3):- (R2-0)n2-H, in Formula (I-3), R2 each independently represents a divalent hydrocarbon group, n2 represents from 1 to 10, when X7 is an oxygen atom or a sulfur atom, n3 represents 0, and X1 represents Formula (I-1):-(A1)n1-1-R1-1, in Formula (I-1), A1 represents a carbonyl group and/or Formula (I-2): -R1-2(OH)- O-, n1-1 represents 0 or 1, R1-1 represents the hydrocarbon group having from 8 to 30 carbons, and in Formula (I-2), R1-2 represents a trivalent hydrocarbon group.

 
Fujisawa et al. teach a rubber composition for a tire, comprising styrene-butadiene rubber, butadiene rubber, ethylene propylene diene rubber, among others [0017-0018], wherein the rubber composition comprises a silica filler (claim 5), wherein the silica is present in an amount of from 20 – 150 parts (claim 4), wherein the composition comprises a compound in amount of 0.3 – 20 mass parts per 100 mass rubber component (claim 4), wherein the compound has the following structure: 

    PNG
    media_image2.png
    102
    175
    media_image2.png
    Greyscale

3 is a hydrocarbon group having 1 to 15 carbon atoms containing a hetero atom, and is a functional group containing a hetero atom, it may have a group and / or an aromatic substituent. Compounds include piperazinyl group and its derivatives (for example, N-methyl-piperazinyl group, N-methyl-2-methylpiperazinyl group, etc.), morpholic group and the like [0038].
	However, Fujisawa et al. do not teach or fairly suggest the claimed rubber composition, wherein the rubber composition comprises, in particular, the claimed Formula (I). Applicant demonstrated the rubber composition comprising the claimed compound results in improved scorch time and improved workability. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARRIE L REUTHER/Primary Examiner, Art Unit 1763